                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:18CR708
                                              )
                      Plaintiff,              )     JUDGE CHRISTOPHER A. BOYKO
                                              )
              vs.                             )
                                              )
KENNETH TYSON,                                )     OPINION & ORDER
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court pursuant the Government’s Motion to Compel

Defendant’s Compliance with Rule 16(b). (Doc. 94). In its Motion, the Government asks the

Court to order Defendant to comply with his discovery obligations. Specifically, the

Government contends Defendant received documents from C.T. and J.S. that he has not

produced to the Government.

       On January 27, 2020, Defendant filed a Notice of Compliance with Government’s

Motion to Compel and Reciprocal Discovery Obligations. (Doc. 99). In his Notice, Defendant

claims he complied with his discovery obligations by producing specific records to the

Government and by allowing the Government’s Special Agent to review the original records the

Defendant received from the third-parties. According to Defendant, the Special Agent obtained

the original documents on January 30, 2020.
       There has been no indication to this Court that Defendant’s representations in his Notice

of Compliance were false. Since it appears that the Government received the information it

sought to compel, the Government’s Motion is MOOT and therefore DENIED.

       IT IS SO ORDERED.

                                            s/ Christopher A. Boyko
                                            CHRISTOPHER A. BOYKO
                                            Senior United States District Judge

Dated: February 24, 2020




                                              -2-
